Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed method includes means for making the individual phosphor materials followed by the creation of mixtures of the as-created phosphors.  The steps setting forth the creation of Cu ZnS cannot be anticipated or otherwise rendered obvious over the prior art.  Yoon in 20160149061 teaches that Cu may be added as a dopant material to as created particles; however, Yoon teaches a materially different method on several other steps that cannot be rendered obvious.  Furthermore, the method of Yoon is to particles created to have differing properties and are intended for a different purpose.  The vast majority of the prior art within the same field of endeavour teaches a means for making ZnS:Cu that typically includes adding Cu with the Zn precursor prior to the reaction with hydrogen or sodium sulfide.  The method as set forth is novel over the prior art and is rendered allowable there over.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Matthew E. Hoban/Primary Examiner, Art Unit 1734